Citation Nr: 1741487	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-26 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for purposes of establishing basic entitlement to VA benefits, including dependency and indemnity compensation, VA burial benefits, and one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Manila Department of Veterans Affairs (VA) Regional Office (RO).  The veteran died on September [redacted], 2010.  

The claim of entitlement to a one-time payment from the FVEC originally arrived at the Board with the appellant substituted as his surviving spouse.  In a July 2014 remand, identifying inconsistencies in the record, the Board remanded the claim to determine whether the appellant was a valid substitute for the veteran for the purpose of processing a claim of entitlement to a one-time payment form the FVEC.  On further development, an updated letter was issued in March 2017 granting basic eligibility for substitution as the surviving spouse of the veteran.  

Next, the appellant submitted an application for VA death benefits in October 2015.  This claim was denied on the basis of the deceased-veteran's lack of valid military service for VA benefits purposes.  The appellant appealed, and the issue of entitlement to VA death benefits is before the Board as well.  The Board has reframed both appeals as listed above due to the common issue underpinning both appeals.  


FINDING OF FACT

The U.S. Department of the Army has been unable to verify that the appellant's deceased husband had qualifying service in the service of the U.S. Armed Forces.





CONCLUSION OF LAW

The criteria for establishing that the appellant's deceased husband was a "veteran" have not been met, and, thus, she is not eligible for VA benefits based on his service.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203.


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010) (internal quotations omitted).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable. 38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces. 38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States. See Tagupa, 27 Vet. App. at 98 (citing Capellan v. Peake, 539 F.3d 1373, 1375 (Fed. Cir. 2008)).  Accordingly, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. Payments for eligible persons would be in the amount of either $15,000 for United States citizens or $9,000 for non-United States citizens. Id.  

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit, including health care, survivor, or burial benefits, which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. 

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires. Id.

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable. Id. 

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203 (c) (2016); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA. Soria, 118 F.3d 747.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service. 38 C.F.R. § 3.203 (2016); Soria, 118 F.3d 747.

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203 (a).

When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3. 203(a) and (b), VA "shall request verification of service from the service department." 38 C.F.R. § 3.203 (c). See also Tagupa, 27 Vet. App. at 99.

Here, the veteran asserted entitlement to a one-time payment from the FVEC as a member of the Philippine Commonwealth Army who served under the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States.  See March 2009 correspondence.

In support of the claim, various documents have been submitted to VA.  VA is in receipt of an Application for Old Age Pension submitted to the Philippine Veterans Affairs Office.  The veteran indicated that he was a World War II Guerrilla, but did not specify whether he was included in service under the United States Armed Forces.  Also of record are documents such as a Certification from the Office of the Adjutant General, PA AGO From 23, Affidavit for Philippine Army Personnel, VA Form 21-4138 (CF) (Application for equity compensation), identification cards, personnel records, and a United States Army Forces in the Philippine Fighting Blade Weapon roster showing that the veteran was accepted for service and initially screened on January 12, 1950.  

These documents have been submitted with the veteran's information to the Department of the Army and the NPRC on numerous occasions, all resulting in negative determinations that the veteran had no requisite qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  See December 2009, September 2011, and March 2013 VA Form 21-3101s, and May 2016 letter from the NPRC affirming the findings of the previous negative determinations by the Department of the Army.  Because the above cited documents were not all submitted at once, the RO requested on various occasions verification of service from the service department. Tagupa, 27 Vet. App. at 99.

Upon review of the evidentiary record, the Board notes that the neither the veteran nor the appellant has submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  While the veteran did submit various records in support of his claim, these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government or other sources.  As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund. 

The Department of the Army and the NPRC has certified on multiple occasions that the veteran had no requisite qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The proper course for the appellant, if she believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Soria, 118 F.3d 747.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that government, is not sufficient for benefits administered by the Department of Veterans' Affairs.  The Department of Veterans' Affairs is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Based upon the record in this case, the veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Therefore, his surviving spouse, the appellant, may not be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the FVEC Fund. 

Because the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.102 are not for application.



ORDER

Entitlement to VA death benefits is denied.

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


